Name: Commission Regulation (EEC) No 2384/85 of 30 July 1985 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international trade;  international affairs
 Date Published: nan

 29.8.85 Official Journal of the European Communities NoL231 / l I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2384/85 of 30 July 1985 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Regulation (EEC) No 3646/83 (2), and in particular Article 4 thereof, Whereas , at the fifth session of the conference of the parties to the Convention on international trade in endangered species of wild fauna and flora, held in Buenos Aires from 22 April to 3 May 1985, amendments were made to Appendices I and II to the Convention ; whereas alterations were made to Appendix III to the Convention ; whereas Appendices I, II and III of Annex A to Regulation (EEC) No 3626/82 should now be amended to incorporate the amendments accepted by the Community, and parts 1 and 2 of Annex C to that Regu ­ lation should be altered ; Article 1 Appendices I, II and III of Annex A and parts 1 and 2 of Annex C to Regulation (EEC) No 3626/82 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1985 . For the Commission Stanley CLINTON DAVIS Member ofthe Commission (') OJ No L 384 , 31 . 12 . 1982, p . 1 . (2) OJ No L 367 , 28 . 12 . 1983 , p . 2 . No L 231 /2 Official Journal of the European Communities 29 . 8 . 85 ANNEXA Appendices I and //(') (2) Interpretation 1 . Species included in these appendices are referred to : (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp.' is used to denote all species of a higher taxon. 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4 . The abbreviation 'p.e.' is used to denote species which are possibly extinct. 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geo ­ graphically separate populations, sub-species or species of that species or taxon are included in Appendix l and that those populations , sub-species or species are excluded from Appendix II . 6 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species of that species or taxon are included in Appendix II and that those populations, sub-species or species are excluded from Appendix I. 7 . The symbol ' followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations, sub-species, species, groups of species or families of that species or taxon are excluded from the appendix concerned, as follows :  101 Population of West Greenland.  102 Populations of Bhutan, India, Nepal and Pakistan .  103 Population of China.  104 Panthera tigris altaica (= amurensis).  105 Population of Australia .  106 Populations of Afghanistan, Bhutan, Burma, India, Nepal and Pakistan .  107 Cathartidae.  108 Population of the United States of America .  109 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri.  110 Population of Zimbabwe and populations of the following countries subject to the specified annual export quotas : Cameroon Congo Kenya Mozambique 1 000 Sudan 5 000 United Republic 20 1 000 150 1 000 500 Madagascar Malawi of Tanzania 1 000 Zambia 2 000  Ill Populations of Australia and Papua New Guinea and population of Indonesia subject to an annual export quota of 2 000 .  112 Population of Chile .  113 Coastal population of Chile .  114 All species which are not succulent. (*) The entries '(C 1 )' and '(C 2)' after the name of a species or a higher taxon show that one or more sub-species of species, of that species or taxon, appear in part 1 or 2 of Annex C to the Regulation. (J) The translation of the Latin names are given as a guide only. 29.8.85 Official Journal of the European Communities No L231 /3 8 . The symbol ' + ' followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations , sub-species or species of that species or taxon are included in the appendix concerned, as follows : + 201 Population of South America . + 202 Populations of Bhutan, India, Nepal and Pakistan . , + 203 All North American sub-species and European population, except the USSR. + 204 Populations of Cameroon and Nigeria . + 205 Population of Asia . + 206 Population of India . + 207 Population of Australia . + 208 Populations of Afghanistan, Bhutan, Burma, India, Nepal and Pakistan . + 209 Population of Mexico . + 210 Populations of Algeria, Bourkina Faso, Cameroon, the Central African Republic, Chad, Mali , Mauritania, Morocco, Niger, Nigeria, Senegal and Sudan . + 211 All New Zealand species . + 212 Population of Chile . + 213 All species of the family in the Americas . + 214 Coastal population of Chile . 9 . The symbol ' = ' followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows : = 301 Includes family Tupaiidae. = 302 Includes generic synonym Leontideus. = 303 Includes synonym Saguinus geoffroyi. = 304 Includes synonym Cercopithecus roloway. = 305 Includes synonym Colobus badius kirki. = 306 Includes synonym Colobus badius rufomitratus.  307 Includes generic synonym Simias. = 308 Includes generic synonym Mandrillus. = 309 Includes generic synonym Rhinopithecus. = 310 Includes synonyms Bradypus boliviensis and Bradypus griseus. = 311 Includes synonym Priodontes giganteus. = 3 12 Includes synonym Physeter catodon. = 313 Includes synonym Eschrichtius glaucus. = 314 Includes generic synonym Eubalaena. = 315 Includes synonym Dusicyon fulvipes. = 316 Includes generic synonym Fennecus. = 317 Also referenced as Ursus thibetanus. = 318 Includes generic synonym Thalarctos. = 319 Also referenced as Aonyx microdon or as Paraonyx microdon. = 320 Includes synonyms Lutra annectens, Lutra enudris, Lutra incarum and Lutra platensis. = 321 Includes synonym Eupleres major. = 322 Also referenced as Lynx caracal includes generic synonym Caracal. No L 231 /4 Official Journal of the European Communities 29.8.85 = 323 Also referenced as Lynx rufus escuinapae. = 324 Includes synonyms Equus kiang and Equus onager. = 325 Includes generic synonym Dama, includes synonym dama. = 326 Includes generic synonyms Axis and Hyelaphus.  327 Includes synonym Bos frontalis. = 328 Includes synonym Bos grunniens. = 329 Includes generic synonym Novibos. = 330 Includes generic synonym Anoa. = 331 Includes synonym Oryx tao. = 332 Includes synonym Ovis aries ophion. = 333 Also referenced as Anas platyrhynchos laysanensis. = 334 Includes synonym Cygnus bewickii jankowskii. = 335 Includes synonyms Falco pelegrinoides and Falco babylonicus. = 336 Includes generic synonym Pipile.  337 Includes generic synonym Mitu. = 338 Includes generic synonym Lyrurus. = 339 Also referenced as Eupodotis bengalensis. = 340 Often traded under the incorrect designation Ara caninde. = 341 Includes generic synonym Cyclopsitta, = 342 Formerly included in genus Gallirex. = 343 Also referenced as Mimizuku gurneyi. = 344 Formerly included in genus Ramphodon. = 345 Also referenced as Muscicapa ruecki. = 346 Formerly included in genus Spinus. = 347 Includes generic synonyms Nicoria and Geoemyda (part). = 348 Also referenced in genus Testudo. = 349 Formerly included in Podocnemis spp. = 350 Includes Alligatoridae, Crocodylidae and Gavialidae. = 351 Formerly included in Chamaeleo spp. = 352 Includes synonym Pseudoboa cloelia. = 353 Also referenced as Hydrodynastes gigas. = 354 Formerly included in Thamnophis elegans. = 355 Includes generic synonym Megalobatrachus. = 356 Sensu D'Abrera. = 357 Formerly included in genus Mytilus. = 358 Also referenced in genus Dysnomia. = 359 Includes generic synonym Proptera. = 360 Also referenced in genus Carunculina. = 361 Includes generic synonym Micromya. = 362 Includes generic synonym Papuina. = 363 Also referenced in genus Escobaria. = 364 Also referenced in genus Neolloydia. = 365 Also referenced as Nopalxochia macdougallii. 29.8.85 Official Journal of the European Communities No L 231 /! = 366 Also referenced as Solisia pectinata. = 367 Includes sub-families Apostasioideae and Cypripedioideae. = 368 Also referenced as Lycaste skinneri var. alba. ( == 369 Includes synonym Stangeria paradoxa. = 370 Includes synonym Basiloxylon excelsum. = 371 Includes synonym Welwitschia mirabilis. 10 . In accordance with paragraph (h) (iii) of Article I of the Convention, 'the symbol "f followed by a number placed against the name of a species or higher taxon included in Appendix II designates parts or derivatives which are specified in relation thereto, for the purposes of the Convention, as follows : + 1 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia); and (b) tissue cultures and flasked seedling cultures . + 2 Designates roots and readily recognizable parts thereof. + 3 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia); (b) tissue cultures and flasked seedling cultures ; (c) fruits and parts and derivatives thereof of naturalized or artificially propagated plants ; and (d) separate stem joints (pads) and parts and derivatives thereof of naturalized or artificially propagated Opuntia spp. sub-genus Opuntia. + 4 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia) ; (b) tissue cultures and flasked seedling cultures ; and (c) fruits and parts and derivatives thereof of naturalized or artificially propagated plants . + 5 Designates all parts and derivatives, except : (a) spores and pollen (including pollinia); and (b) tissue cultures and flasked seedling cultures . + 6 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia); (b) tissue cultures and flasked seedling cultures ; and (c) separate leaves and parts and derivatives thereof of naturalized or artificially propagated Aloe vera. + 7 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia) ; (b) tissue cultures and flasked seedling cultures ; (c) cut flowers of artificially propagated plants, and (d) fruits and parts and derivatives thereof of artificially propagated Vanilla spp. No L 231 /6 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA Monotremes Tachyglossidae Echidnas or spiny ant-eaters Zaglossus spp. (C 2) All long-nosed echidnas (New Guinea echidnas), including egg-laying ant-eaters or long-snouted echidnas MARSUPIALlA Marsupials Dasyuridae Marsupial mice Sminthopsis longicaudata Long-tailed dunnart or long-tailed marsupial ­ mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinus cynocephalus p.e . Tasmanian wolf or Thylacine or Tasmanian tiger Chaeropus ecaudatus p.e . Pig-footed bandicot Thylacinidae Thylacines Peramelidae Bandicoots Perameles bougainville Thylacomydae (Western) barred bandicoot or (little) marl Macrotis lagotis Rabbit bandicoot or bilby or dalgite or rabbit ­ eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rabbit (-eared) bandicoot or yallara or lesser bilby Phalangeridae Phalangers and cuscuses Phalanger maculatus Spotted cuscus or spotted phalanger Phalanger orientalis Grey cuscus Burramys parvus Mountain pygmy possum or burramys or Broom's pigmy possum Burramyidae Pygmy possums Vombatidae Wombats Macropodidae Wallabies and kangaroos Lasiorhinus krefftii Queensland hairy-nosed wombat Bettongia spp. All rat-kangaroos or bettongs Caloprymnus campestris p.e . Desert rat-kangaroo or plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2) Bennett s tree kangaroo or dusty tree kangaroo or tcharibbeena (C 2) (C 2) (C 2) Dendrolagus inustus Grizzled grey tree kangaroo Dendrolagus lumholtzi Lumholtz's tree kangaroo or boongary Dendrolagus ursinus Black tree kangaroo Lagorchestes hirsutus Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Banded hare-wallaby or munning Onychogalea fraenata Bridle nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung; 29 . 8 . 85 Official Journal of the European Communities No L 231 /7 Appendix I Appendix II Erinaceus frontalis Cape hedgehog or southern African hedgehog INSECTIVORA Insectivores Erinaceidae ¢ Hedgehogs and gymnures PRIMATES Primates Lemuridae Lemurs Cheirogaleidae Indriidae PRIMATES spp. (*) (C 2) All primates Indris, sifakas and avahis Daubentoniidae Aye-ayes Callithricidae Tamarins and marmosets Callimiconidae Cebidae New world monkeys Lepilemur spp. All lemurs Cheirogaleus spp. All dwarf and mouse lemurs Indriidae spp. All indris, sifakas and avahis Daubentonia madagascariensis Aye-aye Callithrix jacchus aurita White-eared marmoset Callithrix jacchus flaviceps Buff-headed marmoset Leontopithecus spp. = 302 Golden (lion) tamarins or golden marmosets or maned tamarins Saguinus bicolor Pied or bare-faced tamarin Saguinus leucopus White-footed tamarin Saguinus oedipus = 303 Cotton-headed tamarin or cotton-top marmo ­ set or pinche marmoset or Liszt monkey or cot ­ ton-top tamarin (Geoffroy tamarin included) Callimico goeldii Goeldi 's marmoset or Goeldi's tamarin Alouatta palliata Mantled howler and Guatemalan howler Ateles geoffroyi frontatus Black-browed spider monkey Ateles geoffroyi panamensis Red (bellied) spider monkey or Panama spider monkey Brachyteles arachnoides Woolly spider monkey Cacajao spp. All uakaris Chiropotes albinasus White-nosed saki Lagothrix flavicauda Saimiri oerstedii Red-backed squirrel monkey or Central American squirrel monkey Cercocebus galeritus galeritus Tana river mangabey (monkey) Cercophitecus diana = 304 Diana monkey (Roloway monkey included) Colobus pennanti kirki  305 Kirk's or Zanzibar red colobus Colobus rufomitratus = 306 Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo Nasalis spp. = 307 Proboscis monkey Papio leucophaeus = 308 Drill Papio sphinx  308 Mandrill Cercopithecidae Old world monkeys No L 231 /8 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Presbytis entellus Entellus, true, hanuman or common langur Presbytis geei Golden langur Presbytis pileata Capped langur or capped monkey or bonneted langur Presbytis potenziani Mentawai leaf monkey or long-tailed langur Pygathrix spp. =* 309 Douc langur Hylobatidae spp. All gibbons Pongidae spp. All great apes (gorilla, orang-utan and chimpanzees) Hylobatidae Gibbons Pongidae Great apes EDENTATA Ã dentatÃ ©s Myrmecophagidae Ant-eaters Myrmecophaga tridactyla Giant ant-eater Tamandua tetradactyla chapadensis (CI) (C 1 ) Mato grosso tamandua or Mato grosso collared ant ­ eater Bradypus variegatus » 310 Bolivian three-toed sloth Priodontes maximus = 311 Giant armadillo Bradypodidae Sloths Dasypodidae Armadillos PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins Manis crassicaudata Indian pangolin Manis javanica Malayan pangolin Manis pentadactyla Chinese pangolin (C 1 ) (C 1 ) (C 1 ) Manis temmincki South African or Cape pangolin or scaly ant ­ eater LAGOMORPHA Lagomorphs (double-toothed rodents) Leporidae Rabbits and hares Caprolagus hispidus Assam rabbit or hispid hare Nesolagus netscheri Sumatra (short-eared) rabbit Romerolagus diazi Volcano rabbit RODENTIA Rodents Sciuridae Squirrels and marmots Cynomys mexicanus Mexican prairie dog or Mexican prairie marmot (C 1 ) Lariscus hosei Four-striped ground squirrel Ratu/a spp. All giant squirrels Dipodomys phillipsii phillipsii Phillips' kangaroo rat Heteromyidae Pocket mice and kangaroo mice Muridae Rats and mice Leporillus conditor Stick-nest rat or house-building rat Notomys spp. All Australian hopping mice Pseudomys Jumeus Smokey (false) mouse Pseudomys praeconis Shark Bay (false) mouse 29 . 8 . 85 Official Journal of the European Communities No L 231 /9 Appendix I Appendix II Pseudomys shortridgei Shortridge's (false) mouse or blunt-faced rat or Shor ­ tridge's native mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central tnick-tailed rat or Macdonnell Range rock-rat Chinchilla spp. + 201 All chinchillas (C 1 ) Chinchillidae Chincillas CETACEA Cetaceans (whales, dolphins and porpoises) Platanistidae River dolphins CETACEA spp. ( ») All whales, dolphins and porpoises Lipotes vexillifer White flag dolphin or white fin dolphin or Chinese river dolphin or Baiji or Chinese lake dolphin Platanista spp. Susus or Ganges and Indus river dolphins Berardius spp.Ziphiidae Physeteridae Delphinidae Dolphins Phocoenidae Hyperoodon spp. Physeter macrocephalus = 312 Sperm whale or spermacet whale or cachalot or pot whale Sotalia spp. All South American river dolphins Sousa spp. All humpbacked dolphins Neophocaena phocaenoides (Indian) finless porpoise or finless black porpoise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise Eschrichtius robustus ( = glaucus) Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenoptera acutorostrata (**)  101 (') Balaenoptera borealis Eschrichtidae Grey whales Balaenopteridae Rorquals Sei whale or Rudophi's rorqual or pollack whale or coalfish whale Balaenoptera edeni Bryde's whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae Humpback (whale) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaena spp. = 313 Right whale Caperea marginata (') Balaenidae Right whales CARNIVORA Carnivores Canidae Dogs, wolves and foxes Cants lupus (**) + 202 Grey wolf or wolf or gray wolf or common wolf or timber wolf (C 2) (C 2) Canis lupus (*)  102 Grey wolf Chrysocyon brachyurus Maned wolf Cuon alpinus Asiatic wild dog or dhole or Indian wild dog Dusicyon culpaeus Colpeo fox or colpeo or red fox (') Enters into force on 1 January 1986 . No L 231 / 10 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Dusicyon griseus = 315 Chico grey fox or chilla or Argentine grey fox or little fox Speothos venaticus Bush dog or savannah dog Vulpes cana Dog fox, corsac or steppe fox or Afghan fox or Bland ­ ford's fox Vulpes zerda = 316 Fennec fox Ursidae Bears Ailuropoda melanoleuca Giant panda Selenarctos thibetanus = 317 Asiatic black bear or Himalayan (black) bear Tremarctos ornatus Spectacled bear or Andean bear Ursus arctos (*) + 203 Brown bear or grizzly bear Ursus arctos isabellinus Himalayan brown bear or red bear Ursus arctos nelsoni Mexican (grizzly) bear Ursus arctos pruinosus Tibet(an) brown bear Ursus maritimus = 318 Polar bear Ailurus fulgens (C2) (C 2) Lesser panda or red panda or red cat-bear Procyonidae Raccoons Mustelidae Weasels, badgers, skunks and others Aonyx congica (**) + 204 = 319 Cameroon clawless otter or small-toothed claw ­ less otter or small-clawed otter Conepatus humboldtii Patagonian skunk Enhydra lutris nereis Southern sea otter or Californian sea otter Lutra felina Marine otter or chungungo or sea cat or chin ­ gungo Lutra longicaudis = 320 Long-tailed otter (La Plata otter or South American otter or lobito de rio and Central American otter included) Lutra lutra Eurasian or European (river) otter or Old World otter or common otter Lutra provocax Southern river otter or luillin Lutrinae spp. (*) All otters Mustela nigripes Black-footed ferret Pteronura brasiliensis Giant otter or Brazilian otter Viverridae Genets, civets and mongooses Cryptoprocta ferox Fossa (cat) Cynogale bennettii Otter civet Eupleres goudotii = 321 (C 1 ) (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mon ­ goose or small-toothed mongoose or slender fanalouc (CI )Fossa fossa Malagasy civet or fanaloka (civet) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang Prionodon linsang (Banded) linsang (C 1 ) Prionodon pardicolor Spotted linsang or tiger-civet Hyaena brunnea Brown hyaena Hyaenidae Hyaenas 29 . 8 . 85 Official Journal of the European Communities No L 231 / 11 Appendix I Appendix II Felidae Cats or felines Felidae spp. (*) All cats [C2 : Felis bengalensis (*) Felis concolor (*) Felis geoffroi Felis pajeros Felis partialis (*) Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Lynx lynx Lynx pardinus Felis sylvestris] Acinonyx jubatus Cheetah or hunting leopard Felis bengalensis bengalensis  103 Leopard cat (sub-species) Felis caracal (**) + 205 = 322 Caracal (lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or Florida pan ­ ther Felis concolor costaricensis Costa Rican puma or Central American puma Felis concolor cougar Eastern puma or Eastern cougar or Eastern panther Felis jacobita Andean or mountain cat Felis marmorata Marbled cat Felis nigripes Black-footed cat Felis pardalis mearnsi Costa Rican ocelot Felis pardalis mitis Brazilian ocelot Felis planiceps Flat-headed cat Felis rubiginosa (**) + 206 Rusty-spotted cat Felis rufa escuinapae = 323 Mexican bobcat Felis temmincki Asiatic golden cat or Temminck's (golden) cat Felis tigrina oncilla Little spotted cat or tiger cat (sub-species) Felis wiedii nicaraguae Nicaraguan margay Felis wiedii salvinia Guatemalan margay Felis yagouaroundi cacomitli Jaguarundi of Eastern Mexico Felis yagouaroundi fossata Jaguarundi of Southern Mexico Felis yagouaroundi panamensis Panama jaguarundi No L 231 / 12 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Felis yagouaroundi tolteca Jaguarundi of Western Mexico Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris (**)  104 Tiger (except Siberian tiger) Panthera uncia Snow leopard PINNIPEDIA Seals and walruses Otariidae Eared seals Phocidae True seals Arctocephalus townsendi Guadalupe fur seal or Lower Californian fur seal Monachus spp. All monk seals Arctocephalus spp. (*) All (Southern) fur seals Mirounga spp. Elephant seals (C 1 ) TUBULIDENTA TA Aardvarks or ant bears Orycteropodidae Aardvarks Orycteropus afer Aardvark or ant bear PROBOSCIDEA Proboscideans Elephantidae Elephants Elephas maximus Asian elephant or Indian elephant Loxodonta africana African elephant (CI) SIRENIA Sea cows Dugongidae Dugongs Trichechidae Manatees Dugong dugon (**)  105 Dugong or sea cow Trichechus inunguis Amazonian or South American manatee Trichechus manatus West Indian or North American or Caribbean manatee Dugong dugon (*) + 207 Dugong or sea cow Trichechus senegalensis West African manatee (C 1 ) (CI ) PERISSODACTYLA Odd-toed ungulates Equidae Horses Equus africanus Equus grevyi Grevy's zebra Equus hemionus hemionus Mongolian wild ass or Oziggetai or kulan Equus hemionus khur Indian wild ass or khar or ghor-khar Equus przewalskii Przewalski's horse or Mongolian wild horse Equus hemionus (*) = 324 Asiatic wild ass or Asian wild ass (C 1 ) 29 . 8 . 85 Official journal of the European Communities No L 231 / 13 Appendix I Appendix II Equus zebra hartmannae Hartmann's mountain zebra (C 1 ) Equus zebra zebra Cape mountain zebra Tapiridae spp. (**) Tapirs Tapiridae Tapirs (C 1 )Taptrus terrestis South American or Brazilian tapir Rhinocerotidae spp. All rhinoceroses or rhinos Rhinocerotidae Rhinoceroses AR TIODACTYLA Even-toed ungulates Suidae Old World pigs or swine Babyrousa babyrussa Babirusa or deer hog or babiroussa Sus salvanius Pygmy hog (C2)Hippopotamidae Hippopotamuses Camelidae Camels and lamas Choeropsis liberiensis Pygmy hippopotamus Lama guanicoe Guanaco Vicugna vicugna Vicugna or vicugna Cervidae True deer Blastocerus dichotomus Marsh deer or guascu pucu Cervus dama mesopotamicus  325 Persian fallow deer or Mesopotamian fallow deer Cervus duvauceli Swamp deer or barasingha Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer of Bactrian wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldi Brow-antlered deer or Eld's deer or thamin Cervus porcinus annamiticus = 326 Ganges or Thai hog deer Cervus porcinus calamianensis = 326 Calamian (hog) deer or Philippine deer Cervus porcinus kuhli = 326 Kuhl's (hog) deer or Bawean (hog) deer Hippocamelus spp. Andean, Chilean or Peruvian huemal or taruca or Chilean or Peruvian guemal or Andean huemul or Chilean or Peruvian huemul Moschus spp. (**) + 208 Musk deer Muntiacus crinifrons Black muntjac Ozotoceros bezoarticus Pampas deer Moschus spp. (**)  106 Musk deer Pudu mephistophiles Northern pudu (C 2) Pudu pudu Chilean pudu Addax nasomaculatus Addax Bovidae Cattle , sheep, goats , antelopes, etc . Ammotragus lervia Antilocapra americana mexicana Mexican pronghorn (C 1 ) No L 231 / 14 Official Journal of the European Communities 29 . 8 . 85 Appendix IIAppendix I Antilocapra americana peninsularis Lower California pronghorn or peninsular pronghorn Antilocapra americana sonoriensis Sonoran pronghorn Bison bison athabascae Wood bison Bos gaurus « 327 Gaur or saladang or seladang or Indian wild ox Bos mutus  328 Wild yak Bos sauveli  329 Kouprey Bubalus depressicornis = 330 Lowland anoa Bubalus mindorensis  Tamaraw or tamarou 330 Bubalus quarlesi Mountain anoa 330 Budorcas taxicolor Takin (Bovid) Capra falconeri (*) Markhor (C 1 ) Capra falconeri chiltanensis Chiltan markhor Capra falconeri jerdoni Straight-horned markhor Capra falconeri megaceros Kabul markhor Capricornis sumatraensis Serow Cephalophus dorsalis Cephalophus jentinki Cephalophus monticola Blue duiker (antelope) Cephalophus ogilbyi Cephalophus sylvicultor Cephalophus zebra Damaliscus dorcas dorcas Bontebok (antelope) Gazella dama Hippotragus equinus Roan antelope Hippotragus niger variant Giant sable antelope Kobus leche Lechwe (antelope) Nemorhaedus goral Goral Oryx dammah «= 331 Scimitar-horned or white oryx Oryx leucoryx Arabian oryx Ovis ammon (*) Argali or Marco Polo sheep (C2) 29. 8 . 85 Official Journal of the European Communities No L 231 / 15 Appendix I Appendix II Ovis ammon hodgsoni Great Tibetan sheep or nyan Ovis canadensis + 209 Mountain or bighorn sheep Ovis orientalis ophion = 332 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsoni Chiru or orong or Tibetan antelope Rupicapra rupicapra ornata Abruzzi chamois AVES BIRDS Struthio camelus + 210 STR UTHIONIFORMES Struthionidae RHEIFORMES Rheas Rheidae Rheas Pterocnemia pennata Lesser or Darwin's rhea or Puna rhea Rhea americana albescens Argentine (greater) rhea or Argentine (commone) rhea TINAMIFORMES Tinamous Tinamidae Tinamous Rhynchotus rufescens maculicollis Bolivian red-winged tinamou ; Bolivian rufous tinamou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged tinamou Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou Tinamus solitarius Solitary tinamou SPHENISCIFORMES Penguins Spheniscidae Penguins Spheniscus demersus (CI ) Black-footed penguin or jackan penguin Spheniscus humboldti PODICIPEDIFORMES Grebes Podicipedidae Grebes Podilymbus gigas Atitlan (pied-billed) grebe or giant pied-billed grebe Diomedea albatrus Short-tailed albatross or Steller's albatross PROCELLARlIFORMES Tube-nosed swimmers Diomedeidae Albatrosses PELECANIFORMES Pelicans and kin Pelecanidae Pelicans Pelecanus crispus Dalmatian pelican No L 231 / 16 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Sula abbotti Abbott's booby Fregata andrewsi Christmas Island frigate bird Sulidae Boobies and gannets Fregatidae Frigate birds CICONIIFORMES Wading birds (herons , and kin) Ciconiidae Storks Ciconia ciconia boyciana Japanese white stork or white oriental stork (C 1 )Ciconia nigra Black stork Jabiru mycteria Jabiru stork Threskiomithidae Ibises and spoonbills Geronticus calvus (Southern) bald ibis Geronticus eremita Hermit ibis Nipponia nippon Japanese crested ibis (C 1 )Platalea leucorodia White or Eurasian spoonbill Phoenicopteridae Flamingos Phoenicopteridae spp. [C 1 : Phoenicoparrus andinus Andean flamingo Phoenicoparrus jamesi James' flamingo Phoenicopterus chilensis Chilean flamingo Phoenicopterus ruber ruber Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo] ANSERIFORMES Waterfowl Anatidae Ducks, geese and swans Anas aucklandica aucklandica Auckland Island flightless teal Anas aucklandica chlorotis New Zealand brown teal (C 2) (C 2) (C 2) Anas aucklandica nesiotis Campbell Island brown or Campbell Island flightless teal Anas bernieri Madagascar teal Anas laysanensis = 333 Laysan duck or Laysan teal Anas oustaleti Marianas (Island) duck or Oustalet's grey duck or Marianas mallard (duck) Branta canadensis leucopareia Aleutian Canada goose Branta ruficollis Red-breasted goose (C 1 ) Branta sandvicensis Hawaiian goose or n6n6 Cairina scutulata White-winged wood duck (C 1 ) (CI ) Coscoroba coscoroba Coscoroba (swan) Cygnus columbianus jankowskii Eastern Bewick's swan or Jankowski's swan Cygnus melanocoryphus Black-necked swan 29. 8 . 85 Official Journal of the European Communities No L 231 / 17 Appendix I Appendix II Dendrocygna arborea Black-billed whistling duck or Cuban tree duck Oxyura leucocephala Rhodonessa caryophyllacea p.e . Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed duck FALCONIFORMES spp. (*) - 107 (C 1 ) Diurnal birds of prey (except New World vultures) FALCONIFORMES Birds of prey Cathartidae New World vultures Accipitridae True hawks Gymnogyps cali/fornianus California condor Vultur gryphus Andean condor Aquila heliaca Imperial eagle Chondrohierax wilsonii Cuba(n) hook-billed kite Haliaeetus albicilla White-tailed (sea) eagle or grey sea eagle Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falco araea Seychelles kestrel Falco jugger Laggar falcon Falco newtoni aldabranus Aldabra kestrel Falco peregrinus «- 335 Peregrine ' falcon (Barbary falcon/Shaheen included) Falco punctatus Mauritius kestrel Falco rusticolus Gyrfalcon Falconidae Falcons and caracaras GALLIFORMES Game birds of fowl-like birds Megapodiidae Mound or builders Macrocephalon maleo Maleo (bird) or maleo megapode Megapodiusfreycinet abbotti Abbott's scrub fowl or Abbott's megapode Megapodius freycinet nicobariensis Nicobar scrub fowl or Nicobar megapode Gracidae Curassows and guans Aburria jacutinga  336 Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacu ­ tinga Aburria pipile pipile »- 336 Trinidad white-headed curassow or Trinidad white-headed piping guan Crax blumenbachii Red-billed curassow or mutum Crax mitu mitu = 337 Razor-billed curassow or mitu Oreophasis derbianus Horned guan Penelope albipennis White-winged guan No L 231 / 18 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Argusianus argus Great argus pheasant (C 1 )Phasianidae Pheasants, partridges, quails and peacocks Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared pheasant Crossoptilon mantchuricum Brown-eared pheasant Cyrtonyx montezumae mearnsi  108 (CI ) Mearn's Montezuma quail or Mearn's harlequin quail (C 1 ) (C 1 ) (CI ) (C 1 ) Cyrtonyx montezumae montezumae Montezuma quail or Massena harlequin quail Francolinus ochropectus Pale-bellied francolin ; Tadjoura francolin Francolinus swierstrai Swierstra's francolin Gallus sonneratii Grey jungle fowl ; Sonnerat's jungle fowl Ithaginis cruentus Blood pheasant Lophophorus spp. Monals or monal pheasants Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant Pavo muticus Green pea fowl Polyplectron bicalcaratum Grey or common peacock-pheasant Polyplectron emphanum Palawan or peacock pheasant (C 1 ) (C 1 ) (CI ) Polyplectron germaini Germain's peacock pheasant Polyplectron malacense Malay(sian) peacock pheasant Syrmaticus ellioti, Elliot's pheasant Syrmaticus humiae Hume's pheasant or (Hume's) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetrao mlokosiewiczi = 338 Caucasian black grouse or Caucasian blackcock Tetraogallus caspius Caspian snowcock Tetraogallus tihetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Trapopan caboti Cabot's tragopan Tragopan melanocephalus Western (horned) tragopan Tympanuchus cupido attwateri Attwater's (greater) prairie chicken 29. 8 . 85 Official Journal of the European Communities No L 231 / 19 Appendix I Appendix II GRUIFORMES Cranes, rails and kin Turnicidae Pedionomidae Gruidae Cranes Turnix melanogaster Black-breasted button quail Pedionomus torquatus Plains wanderer Gruidae spp. [C 1 : Grus canadensis pratensis All cranes Florida sandhill crane] Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japanese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetan crane Grus vipio White naped crane or white-necked crane Rallidae Rails Gallirallus australis hectori New Zealand wood rail or Eastern Weka rail (C 2) Rhynochetidae Kagu Otididae Bustards Tricholimnas sylvestris Lord Howe wood rail or Lord Howe Island wood hen Rhynochetos jubatus Kagu Chlamydotis undulata Houbara bustard Choriotis nigriceps Great Indian bustard Eupodotis bengalensis = 339 Bengal florican or Bengal bustard Otis tarda Great bustard (CI ) CHARADRIIFORMES Waders, gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius minutus Little or Pygmy curlew or whimbrel or Siberian baby curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank Larus relictus Relict gull or khar turunt tsakhiai Larus brunnicephalus Brown-headed gull (C 1 )Laridae Gulls and terns COLUMBIFORMES Pigeons, sandgrouse and dodos Columbidae Pigeons and doves Caloenas nicobarica Nicobar dove or pigeon Ducula mindorensis Mindoro imperial pigeon or Mindoro zone ­ tailed pigeon No L 231 /20 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Gallicolumba luzonica Bleeding heart pigeon or bleeding heart dove Goura spp. (C 2) (C 1 ) PSITTACIFORMES Parrots and kin All crowned pigeons or gouras PSITTACIFORMES spp. (*) - 109 (C 2) Parrots and related birds (except : budgerigar, cockatiel and rose-ringed parakeet) Psittacidae Parrots Amazona arausiaca Red-necked amazon or jacquot Amazona barbadensis Yellow-shouldered amazon Amazona brasiliensis Red-tailed amazon Amazona dufresniana rhodocorytha Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona guildingii St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Cuban parrot or Bahamas parrot or Bahaman parrot Amazona pretrei Red-spectacled amazon or red-spectacled parrot Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vinaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus glaucus p.e . Glaucous macaw Anodorhynchus leari Lear's or Indigo macaw Ara glaucogularis = 340 Ara ambigua Ara macao Ara guarouba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cyanopsitta spixii Little blue or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes' kakariki Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Geopsittacus occidentalis p.e . (Australian) night parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Opopsitta diophthalma coxeni  341 Cexen blue-browed fig parrot or Coxen two ­ eyed fig parrot or Coxen double-eyed fig parrot Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated or red-capped parrot Psephotus chrysopterygius Golden-shouldered parakeet and hooded para ­ keet Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula echo Mauritius ring-necked parakeet 29 . 8 . 85 Official Journal of the European Communities No L 231 /21 Appendix I Appendix II Psittacus erithacus princeps Fernando Poo grey or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked para ­ keet or red-rumped conure Rhynchopsitta spp. Thick-billed parrot and maroon-fronted parrot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Tauraco corythaix Helmeted or knysna turaco Tauraco porphyreolophus = 342 Purple- or violet-crested turaco STRIGIFORMES spp. ( ») Nocturnal birds of prey or owls (C 1 ) (CI ) (C 1 )STRIGIFORMES Owls Tytonidae Barn owls Strigidae Typical owls Tyto soumagnei Madagascar owl or Soumagne's owl Athene blewitti Forest spotted owlet or forest little owl Ninox novaeseelandiae royana Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Otus gurneyi = 343 Giant scops owl Ramphodon dohrnii Hook-billed hermit 344 APODIFORMES Swifts and hummingbirds Trochilidae Hummingbirds TROGONIFORMES Trogons Trogonidae Trogons Pharomachrus mocinno Quetzal Pharomachrus mocinno mocinno Mexican resplendent quetzal or magnificent quetzal CORACIIFORMES Kingfishers and kin Bucerotidae Hornbills Aceros narcondami Narcondam hornbill Buceros bicornis (*) Great pied hornbill or great Indian hornbill (C 1 ) (C 1 ) (CI ) (CI ) Buceros bicornis homrai Homrai pied hornbill or Homrai great Indian hornbill or Northern great pied hornbill Buceros hydrocorax hydrocorax Luzon rufous hornbill or Philippine hornbill Buceros rhinoceros rhinoceros Malayan rhinoceros hornbill Rhinoplax vigil Helmeted hornbill PICIFORMES Woodpeckers, toucans and kin Picidae Woodpeckers Campephilus imperialis Imperial woodpecker Dryocopus javensis richardsi Tristram's or white-bellied black woodpecker Picus squamatus flavirostris (C 1 ) Western scaly-bellied green woodpecker; Western scaly woodpecker No L 231 /22 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II PASSERIFORMES Songbirds or perching birds Cotingidae Cotingas Cotinga maculata Banded or spotted cotinga Rupicola spp. Cocks (C 2) Xipholena atropurpurea White-winged cotinga Pittidae Pittas Pitta brachyura nympha Japanese fairy pitta (C 2) Pitta kochi Koch's pitta Atrichornis clamosus Noisy scrub-bird or Western scrub-bird Atrichornithidae Scrub-birds Hirundinidae Swallows and martins Muscicapidae Old World flycatchers Pseudochelidon sirintarae White-eyed river martin (CI ) Dasyornis broadbenti littoralis p.e . Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird Dasyornis longirostris Western bristlebird or long-billed bristlebird Niltava ruecki = 345 Rueck's blue flycatcher Picathartes spp. Rock-fowl Psophodes nigrogularis (C 2) Western whipbird or black-throated whipbird or mallee whipbird Zosteropidae White-eyes Meliphagidae Honeyeaters Fringillidae Finches or New World seedeaters Zosterops albogularis White-breasted silver-eye Meliphaga cassidix Helmeted honeyeater or subcrested honeyeater Carduelis cucullatus  346 Red siskin Estrildidae Carduelis yarrellii = 346 Yellow-faced siskin Emblema oculata Red-eared fire-tail Poephila cincta cincta Black-throated finch Leucopsar rothschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling Stumidae Starlings Paradisaeidae Birds of paradise Paradisaeidae spp. Birds of paradise (CI ) REPTILIA REPTILES TESTUDINATA Chelonians, tortoises terrapins and turtles Dermatemydidae Emydidae Freshwater turtles Dermatemys mawii Central American river turtle Batagur baska Common batagur or river terrapin or tuntong Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Geoclemys hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Kachuga tecta tecta India tent turtle or India roof(ed) turtle or India sawback turtle or dura turtle 29 . 8 . 85 Official Journal of the European Communities No L 231 /23 Appendix IIAppendix I Melanochelys tricarinata  » 347 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three ­ keeled land tortoise Morenia ocellata Burmese swamp turtle or Bengal eyed terrapin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water box turtle or coahuila turtle Testudinidae Land tortoises Testudinidae spp. (*) Land tortoises (C 2) [C 1 : Testudo graeca Testudo hermanni Testudo marginata] Geochelone elephantopus  348 Galapagos giant tortoise Geochelone radiata  348 (Madagascar) radiated tortoise Geochelone yniphora  348 Madagascar tortoise or angulated tortoise or angonoka Gopherusflavomarginatus Bolson tortoise or Mexican giant gopher tortoise Psammobates geometricus  348 Geometric tortoise Cheloniidae spp. (True) sea turtles Dermochelys coriacea Cheloniidae Sea turtles Dermochelyidae Leather-back turtles Trionychidae Soft-shelled turtles Leather-back turtle or luth turtle or leathery turtle Lissemys punctata punctata India flap-shell (ed) turtle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed) turtle or black mud turtle or Cuatro Cienages soft-shell(ed) turtle Trionyx gangeticus Ganges soft-shell(ed) turtle or Indian soft ­ shell(ed) turtle Trionyx hurum Peacock-marked soft-shell(ed) turtle or brown soft-shell(ed) turtle or peacock softshell(ed) turtle Trionyx nigricans Dark-coloured soft-shell(ed) turtle or sacred black mud turtle Pelomedusidae Side-necked turtles Erymnochelys madagascariensis = 349 Peltocepbalus dumeriliana = 349 Podocnemis spp. River turtles or sideneck turtles (C2) (C2) (C 2) (C 2) Chelidae Snake-necked turtles Pseudemydura umbrina Short-necked (swamp) turtle or (western) swamp turtle CROCODYLIA spp. .(*) = 350CROCODYLIA Crocodilians Alligatoridae Alligators and caimans Alligator sinensis China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio Apaporis (spectacled) caiman or Apaporis river caiman Caiman latirostris Broad-nosed caiman or broad-snouted caiman Melanosuchus niger Black caiman Crocodylus acutus American crocodile Crocodylus cataphractus African slender-snouted crocodile or African sharp-nosed crocodile Crocodylidae True crocodiles and false gavial No L 231 /24 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile Crocodylus niloticus (**)  110 Nile crocodile or African crocodile Crocodylus novaeguineae mindorensis Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or marsh crocodile or broad-snouted crocodile Crocodylus porosus (**)  111 Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (African) dwarf crocodile Tomistoma schlegelii False gavial or tomistoma (crocodile) or false gharial Gavialis gangeticus (Indian) gavial or gharial Gavialidae Gavials RHYNCHOCEPHALIA Mesozoic rhynchocephalia Sphenodontidae Tuatara SAURIA Lizards Gekkonidae Geckos Sphenodon punctatus Tuatara Cyrtodactylus serpensinsula Serpent Island gecko Phelsuma spp. Day geckos Paradelma orientalis (C 2) Pygopodidae Snake lizards Queensland snake-lizard or Queensland flap-footed lizard Uromastyx spp. (C 2)Agamidae Agamids Chamaeleonidae Chameleons Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Bradypodion spp. = 351 Chamaeleo spp. [C 1 : Chamaeleo chamaeleon] Chamaeleons Iguanidae Iguanids Amblyrhynchus cristatus Galapagos marine iguana (C 2) Brachylophus spp. Banded and Fiji chested iguanas Conolophus spp. (C 2) (Galapagos) land iguanas or land lizards Cyclura spp. Ground iguanas or West Indian rock iguanas Iguana spp. (Common) iguanas Phrynosoma coronatum blainvillei San Diego or Blainville horned lizard Sauromalus varius Cordylidae Cordylus spp. Girdled lizards Pseudocordylus spp. Crag lizards 29. 8 . 85 Official Journal of the European Communities No L 231 /25 Appendix I Appendix II Cremidophorus hyperythrus (CI ) Orange-throated whiptail (lizard) or orange-throated race runner Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena guianensis Caiman lizard or armoured teyou or four-foot caiman lizard or croco-teju Tupinambis spp. Tegus or tegu lizard Heloderma spp. (CI ) Gila monster and beaded lizard or poisonous lizards Varanus spp. (*) Monitors or goannas (C 2) Boidae spp. (*) [C2 : Constrictor ( = Boa) constrictor Teiidae Teiid lizard Helodermatidae Gila monster or beaded lizards Varanidae Monitors SERPENTES Snakes Boidae Giant snakes (boas and pythons) Colubridae Colubrid snakes (water snakes, grass snakes and tree snakes) Elapidae Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed monitor or yellow land lizard or (Indian) oralgrain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo (Island) monitor or ora Acrantophis spp. Madagascar boas Bolyeria multocarinata Round Island boas Casarea dussumieri Keel-scaled boas or Round Island boas Epicrates inornatus Yellow tree or Puerto Rican boa or culebra grande Epicrates monensis Epicrates subflavus Jamaica(n) boa Python molurus molurus Indian (rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Giant snakes or boids or boas and pythons or giant constricting snakes Eunectes spp. Python spp. (*) Eryx jaculus] Clelia clelia = 352 Mussurana (snake) or usurana Cyclagras gigas = 353 (C 2) South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Wester ­ mann's snake Thamnophis couchi hammondi = 354 Two-striped garter snake Hoplocephalus bungaroides Broad-headed snake No L 231 /26 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II AMPHIBIA AMPHIBIANS CAUDATA li \ Tailed amphibians \ I I Ambystomidae Mole salamanders Ambystoma dumerilii Lake Patzcuaro salamander or achoque Ambystoma lermaense Lake Lerma salamander Ambystoma mexicanum Axolotl (salamander) Cryptobranchidae Giant salamanders Andrias spp.  355 Giant salamanders II ANURA I Tail-less amphibians (frogs and toads I Bufonidae True toads Atelopus varius zeteki Zetek's frog or (Panamanian) golden frog or golden arrow poison frog Bufo superciliaris Cameroon toad Nectophrynoides spp. Viviparous African toads Bufo retiformis Sonoran green toad (C 2) Myobatrachidae Rheobatrachus spp. Gastric brooding frogs Ranidae PISCES' FISH Rana hexadactyla Six-fingered frogs Rana tigerina Indian bullfrog CERA TODIFORMES I Ceratodidae Ceratodes Neoceratodus forsteri Australian lungfish or ceratodus or Queensland lungfish COELACANTHIFORMES I Coelacanthidae Latimeria chalumnae Coelacanth A CIPENSERIFORMES l \ Sturgeon and paddlefishes \ Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon Acipenser oxyrhynchus Atlantic sturgeon OSTEOGLOSSIFORMES l \ Bonytongues and kin l I Osteoglossidae Bony-tongues Scleropages formosus Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden dragon fish or golden arowana Arapaima gigas Arapaima or pirarucu (CI ) 29 . 8 . 85 Official Journal of the European Communities No L 231 /27 Appendix I Appendix II SALMONIFORMES Salmon Salmonidae Salmonids Salmo chrysogaster Mexican golden trout Stenodus leucichthys leucichthys Beloribitsa CYPRINIFORMES Carp and carp-like-fish Cyprinidae Carp Probarbus jullieni Ikan temoleh or pla eesok (Thai) or ikaa temelian (Malay) Caecobarbus geertsi African blind barb fish or Congo blind barb Plagopterus argentissimus Woundfin Ptychocheilus lucius Colorado river squawfish or Colorado squawfish Catastomidae Chasmistes cujus Cui-ui SIL URIFORMES Catfish \ Schilbeidae Schilbeid catfish Pangasianodon gigas Giant catfish A THERINIFORMES Silversides Cyprinodontidae Toothed carp Cynolebias constanciae Annual tropical killifish or pearlfish Cynolebias marmoratus Annual tropical killifish or ginger pearlfish Cynolebias minimus Annual tropical killifish or minute pearlfish Cynolebias opalescens Annual tropical killifish or opalescent pearlfish Cynolebias splendens Annual tropical killifish or splendid pearlfish Poeciliidae Guppies , platies and kin (livebearers) Xiphophorus couchianus Monterrey platyfish PERCIFORMES \ | Perch-like fish I\ Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish INSECTA INSECTS LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails and parnassian (C 1 ) (C 1 ) (C 1 ) Ornithoptera spp. = 356 Birdwing butterflies Parnassius apollo Apollo butterfly or mountain apollo Trogonoptera spp.  356 Birdwing butterflies Troides spp. = 356 Birdwing butterflies t No L 231 /28 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II ARACHNIDA ARANEAE Theraphosidae Bracbypelma smithi Mexican red-legged or red kneed tarantula MOLLUSCA MOLLUSCS Choromytilus chorus = 357 Tridacnidae spp. Giant clams MYTILOIDA Mytilidae VENEROIDA Tridacnidae Giant clams UNIONOIDA Naiads or freshwater bivalves Unionidae Freshwater mussels Cyprogenia aberti Edible pearly mussel or edible naiad Conradilla caelata Birdwing pearl mussel or rimosa naiad Dromus dromas Dromedary pearly mussel or Dromedary naiad Epioblasma curtisi = 358 Curtis pearly mussle or Curtis' naiad Epioblasma florentina = 358 Yellow-blossom pearly mussle oryellow-blossom naiad Epioblasma sampsoni = 358 Sampson's pearly mussel or Sampson's naiad Epioblasma sulcata perobliqua = 358 white catspaw mussel or white cat's paw mussel Epioblasma torulosa gubernaculum = 358 Green-blossomed pearly mussle or green-blossomed naiad Epioblasma torulosa rangiana = 358 Tan blossom naiad or tan-blossomed pearly mussel Epioblasma torulosa torulosa  358 Tuberculed blossom pearly mussel or tuberculed ­ blossom naiad Epioblasma turgidula = 358 Turgid blossom pearly mussel or turgid-blossom naiad Epioblasma walkeri = 358 Brown blossom pearly mussel or brown-blossom naiad or tan riffle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe (pearly mussel) Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi Higgin's eye ([pearly mussel) Lampsilis orbiculata orbiculata Pink mucket (pearly mussel) Lampsilis satura Pain pocketbook (mussel) Lampsilis virescens " Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab sided naiad Pleurobema clava Plethobasus cicatricosus White wartyback (pearly mussel) Plethobasus cooperianus Orange-footed pimpleback Pleurobema plenum Rough pigtoe (pearly mussel) Potamilus capax  359 Fat pocketbook (pearly mussel) Quadrula intermedia Cumberland monkey face or Cumberland monkey face pearly mussel Quadrula sparsa Appalachian monkey face or Appalachian monkey face pearly mussel Toxolasma cylindrella = 360 Pale lilliput pearly mussel or pale lilliput naiad Unio nickliniana Nicklin's pearly mussel Unio tampicoensis tecomatensis Tampico pearly mussel (sub-species) Villosa trabalis = 361 Cumberland bean (pearly mussel) 29 . 8 . 85 Official Journal of the European Communities No L 231 /29 Appendix I Appendix II Papustyla pulcherrima =* 362 Manus Island tree snail or green tree snails or emerald green snail Paryphanta spp. + 211 New Zealand amber snails STYLOMMA TOPHORA Land snails Camaenidae American land snails Paryphantidae MESAGASTKOPODA Fore-gill snails Hydrobiidae Freshwater snails Coahuilix hubbsi Coahulix de Hubbs Cochliopina milleri Miller's Durangonella coahuilae Durangonello de Coahuila Mexipyrgus carranzae Mexipyrgus de Carranza Mexipyrgus churinceanus Mexipyrus de Churince Mexipyrgus escobedae Mexipyrgus de Escobeda Mexipyrgus lugoi Mexipyrgus de Lugo Mexipyrgus mojarralis Mexipyrgus de West el Mojarral Mexipyrgus multilineatus Mexipyrgus de East el Mojarral Mexithauma quadripaludium Mexithauma de CiÃ ©negas Nymphophilus minckleyi Nymphophilos de Minckley Paludiscala caramba Paludiscala de Oro ANTHOZOA (C 2)ANTIPATHARIA spp. Black corals or antipatharians ANTIPATHARIA SCLERACTINIA Pocilloporidae Seriatopora spp. Birds nest corals Pocillopora spp. Brown stem cluster corals Stylophora spp. Cauliflower corals Acropora spp. Branch corals Acroporidae Agaricidae Fungiidae Faviidae Merulinidae Mussidae Pectiniidae Caryophylliidae HYDROZOA Pavona spp. Cactus corals Fungia spp. Mushroom corals Halomitra spp. Bowl corals Polyphyllia spp. Feather corals Favia spp. Brain corals Platygyra spp. Brain corals Merulina spp. Merulina corals Lobophyllia spp. Brain root corals Pectinia spp. Lettuce corals Euphyllia spp. Brain trumpet corals No L 231 /30 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II ATHECATA Milleporidae Millepora spp. Yellow fire corals ALCYONARIA \ COENOTHECALIA Helioporidae Heliopora spp. Blue corals STOLONIFERA Tubiporidae Tubipora spp. Organpipe corals FLORA AGAVACEAE Agave arizonica Agave parviflora Nolina interrata Agave victoriae-reginae + 1 APOCYNACEAE Pachyphodium namaquanum Pachypodium spp. (*) + 1 Elephant's trunks or halfmen ARACEAE Arum family Alocasia sanderana Arum Alocasia zebrina Arum ARALIACEAE Panax quinquefolius + 2 American ginseng or celery-leaved panax ARA UCARIA CEAE Monkey puzzle family Araucaria araucana (**) + 212 Monkey-puzzle tree or hardy monkey-puzzle Araucaria araucana (*)  112 4= 1 Monkey-puzzle tree or hardy monkey-puzzle ASCLEPIADA CEAE Ceropegia spp. + 1 Rosary vines Frerea indica + 1 Milkweed BYBLIDACEAE Byblis spp. + 1 Byblis or rainbow plants CACTACEAE Cactus family CACTACEAE spp. (*) + 213 + 3 Cacti Ancistrocactus tobuschii Ariocarpus agavoides Living rock cactus Ariocarpus scapharostrus Living rock cactus Ariocarpus trigonus Aztekium ritteri Aztec cactus Backebergia militaris Coryphanta minima = 363 Coryphanta sneedii = 363 29 . 8 . 85 Official Journal of the European Communities No L 231 /31 Anhang I Anhang II Coryphanta werdermannii Echinocereus lindsayi Lindsay's cactus Echinomastus erectocentrus  364 Echinomastus mariposensis = 364 Leuchtenbergia principis Lobeira macdougallii = 365 Mammillaria pectinifera = 366 Mammillaria plumosa Mammillaria solisioides Obregonia denegrii Peyote or artichoke cactus Pediocactus bradyi Pediocactus despainii Pediocactus knowltonii Pediocactus papyracantbus Pediocactus paradinei Pediocactus peeblesianus Pediocactus sileri Pediocactus winkleri Pelecyphora spp. Rhipsalis spp. * 4 Coral cacti Sclerocactus glaucus Sclerocactus mesae  verdae Sclerocactus pubispinus Sclerocactus wrightiae Strombocactus disciformis Turbinicarpus spp. Wilcoxia schmollii Caryocar costaricense Cephalotus follicularis + 1 Albany pitcher plant CARYOCARACEAE CEPHALOTACEAE COMPOSITAE Composite family CRASSULACEAE Saussurea lappa Costas Dudleya stoloni/era Dudleya traskiae Fitz-Roya cupressoides (*) + 214 + 1CUPRESSACEAE Cypress family Fitz-Roya cupressoides (**)  113 Alerce or Chilean false larch Pilgerodendron uviferum CYATHEACEAE spp. * 1 Tree ferns CYATHEACEAE Tree-fern family CYCADACEAE Cycads DIAPENSIA CEAE DICKSONIACEAE Dicksonia family CYCADACEAE spp. * 5 Cycads Shortia galacifolia + 1 DICKSONIACEAE spp. * 1 Tree ferns No L 231 /32 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II DIDIEREACEAE DIDIEREACEAE spp. + 1 Tree ferns DIOSCOREACEAE Yams Dioscorea deltoidea + 1 Elephant's foot ERICACEAE Kalmia cuneata + 1 EUPHORBIACEAE Euphorbias Euphorbia spp.  114+1 Euphorbias FAGACEAE Beech family Quercus copeyensis + 1 Copey oak FOUQUIERIACEAE Fouquieria fasciculata Fouquieria purpusii Fouquieria columnaris +1 GENT1ANA CEAE Gentian family Prepusa hookeriana Scarlet flowered prepusa or white flowered prepusa HUMIRIACEAE Vantanea barbourii Ira chiricana JUGLANDACEAE Walnut, hickory and pecan family Engelhardtia pterocarpa LEGUMINOSAE Laburnum family Cynometra hemitomophylla Platymiscium pleiostachyum Quira macawood Tachigalia versicolor Thermopsis mongolica LILIACEAE Lily family Aloe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe tkorncroftii Aloe vossii Aloe spp. (*) + 6 Aloes MELASTOMA TA CEAE Lavoisiera itambana MELIACEAE Mahogany family Guarea longipetiola Musk-wooa Swietenia humilis + 1 Honduras mahogany or baywood MORACEAE Batocarpus costaricensis A mulberry NEPENTHACEAE Nepenthes rajah Giant tropical pitcher-plant ORCHIDACEAE Orchid family Cattleya skinneri Skinner's cattleya or white nun Cattleya trianae Winter cattleya or Christmas orchid Didiciea cunninghamii ORCHIDACEAE spp. (*) - 367 + 7 Orchids (C 1 : 106 species) 29 . 8 . 85 Official Journal of the European Communities No L 231 /33 Appendix I Appendix II Laelia jongheana Laelia lobata Lycaste virginalis var. alba = 368 White nun Peristeria elata Holy Ghost or dove orchid or dove flower or Holy Ghost flower Renanthera imschootiana Red vanda Vanda coerulea Blue vanda PALMAE Palm family Areca ipot + 1 Chrysalidocarpus decipiens + 1 Butterfly palm Chrysalidocarpus lutescens + 1 Madagascar palm Neodypsis decaryi +1 Phoenix hanceana var. philippinensis + 1 Salacca clemensiana + 1 PINACEAE Pine family Abies guatemalensis Guatamalan fir or pinabete PODOCARPACEAE Podocarpus family Podocarpus costalis Podocarpus parlatorei Parlatore's podocarp PORTULACACEAE Purslane family Anacampseros spp. + 1 Purselanes Lewisia cotyledon + 1 Lewisia maguirei + 1 Lewisia serrata + 1 Lewisia tweedyi + 1 PRIMULACEAE Primrose family Cyclamen spp. +1 [Cl : Cyclamen graecum Cyclamens (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum C 2 : Cyclamen spp.] PROTEACEAE Protea family Orothamnus zeyheri Marsh-rose Protea odorata RUBIACEAE Madder family Balmea stormae Ayugue SARRA CENIACEAE Sarracenia alabamensis alabamensis Sarracenia jonesii Sarracenia oreophila Darlingtonia californica + 1 STANGERIACEAE Cycad family Stangeria eriopus = 369 Hottentot's head STERCULIACEAE Sterculia family Pterygota excelsa = 370 + 1 No L 231 /34 Official Journal of the European Communities 29 . 8 . 85 Appendix I Appendix II THEACEAE Camellia chrysantha WEL WITSCHIACEAE Welwitschia bainesii = 371 ZAMIACEAE Cycad (palm) family Ceratozamia spp. Encephalartos spp. Bread-palms or bread trees Microcyas calocoma Palma corcho ZAMIACEAE spp. (*) =1= 5 Cycas ZINGIBERACEAE Ginger family Hedychium philippinense Philippine garland-flower ZYGOPHYLLA CEAE Lignum vitae family Guaiacum sanctum + 1 Lignum-vitae or holy wood or tree of life 29.8.85 Official Journal of the European Communities No L231 /35 Appendix III (') (2) Interpretation 1 . Species included in this appendix are referred to : (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp. ' is used to denote all species of a higher taxon occurring on the territory of the party which has submitted that taxon for inclusion in this appendix. 3 . Other references to taxa higher than species are for the purpose of information or classification only. 4 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix I and that those populations, sub-species or species are excluded from Appendix III . 5 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix II and that those populations, sub-species or species are excluded from Appendix III. 6 . The symbol ' = ' followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 372 Includes synonym Tamandua mexicana. = 373 Includes synonym Cabassous gymnurus. = 374 Includes synonym Manis longicaudata. = 375 Includes generic synonym Coendou. = 376 Includes synonym Galictis allamandi. » 377 Includes generic synonym Viverra. = 378 Also referenced Tragelaphus eurycerus; includes generic synonym Taurotragus. = 379 Also referenced as Ardeola ibis. = 380 Also referenced as Egretta alba. = 381 Also referenced as Columba mayeri. = 382 Also referenced as Terpsiphone bourbonnensis. = 383 Formerly included in genus Natrix. 7. The name of the countries placed against the names of species or other taxa are those of the parties submitting these species or taxa for inclusion in this appendix. 8 . Any animal or plant, whether live or dead, of a species or other taxon listed in this appendix, is covered by the provisions of the Convention, as is any readily recognizable part or derivative thereof, except plant seeds , spores and tissue cultures (conference resolution 4.24). (') The entries '(C 1 )' and '(C 2)' after the name of a species or a higher taxon show that one or more sub-species or species, of that species or taxon, appear in part 1 or 2 of Annex C to the Regulation. (2) The translations of the Latin names are given as a guide only. No L 231 /36 Official Journal of the European Communities 29 . 8 . 85 \ Species Country FAUNA ANIMALS MAMMALIA MAMMALS Vampyrops lineatus False vampire bat Uruguay CHIROPTERA Bats Phyllostomatidae New World leaf-nosed bats EDENTATA Edentates Myrmecophagidae Choloepidae Sloths Dasypodidae Armadillos Tamandua tetradactyla (**) = 372 Choloepus hoffmanni Hoffmann's sloth Cabassous centralis Guatemala Costa Rica Costa Rica UruguayCabassous tatouay = 373 Eleven-banded or broad-banded armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins (CI ) (C 1 ) (C 1 ) Ghana Ghana Ghana Manis gigantea Giant pangolin Manis tetradactyla = 374 Long-tailed pangolin Manis tricuspis Small-scaled tree pangolin RODENTIA Rodents Sciuridae Squirrels and marmots Anomaluridae Scaly-tailed squirrels Epixerus ebii Ebian's palm squirrel Sciurus deppei Anomalurus spp. All large scaly-tailed flying squirrels Idiurus spp. All small scaly-tailed flying squirrels Hystrix spp. All Old World crested porcupines Sphiggurus spinosus = 375 South American tree-porcupines Ghana Costa Rica Ghana Ghana Ghana Uruguay Hystricidae Old World porcupines Erethizontidae New World porcupines CARNIVORA Carnivores Procyonidae Raccoons Bassaricyion gabbii Olingo Costa Rica Costa Rica Uruguay Bassariscus sumichrasti Mexican cacomistle Nasua nasua solitaria Ring-tailed or red coati 29 . 8 . 85 Official Journal of the European Communities No L 231 /37 CountrySpecies Mustelidae Weasels , badgers, skunks and others Galictis vittata = 376 Grison Costa Rica Mellivora capensis Ratel or honey-badger Ghana, Botswana Viverridae Genets, civets and mongooses Civettictis civetta = 377 African civet or civet cat Botswana Protelidae Hyaenas Proteles cristatus Aardwolf Botswana PINNIPEDIA Seals and walruses Qdobenidae Walruses Odobenus rosmarus Atlantic walrus Canada ARTIODACTYLA Even-toed ungulates Tayassuidae Tayassu tajacu Guatemala Hippopotamidae Hippopotamuses Hippopotamus amphibius (C 2) Common hippopotamus Ghana Traguilidae Chevrotains Hyemoschus aquaticus Water chevrotain Ghana Cervidae True deer Cervus elaphus barbarus Barbary deer Tunisia Mazama americana cerasina Guatemala l Odocoileus virginianus mayensis Guatemala Bovidae Cattle , sheep, goats , antelopes, etc. Antilope cervicapra Blackbuck or Indian antelope Nepal Boocercus eurycerus = 378 Bongo Ghana Bubalus bubalis Asiatic or water buffalo, or arna Nepal Damaliscus lunatus Swift topi or sassaby Ghana Gazella cuvieri Cuvier's gazelle Tunisia Gazella dorcas Dorcas gazelle Tunisia Gazella leptoceros Slender-horned or Loder's gazelle Tunisia Tetracerus quadricornis Four-horned antelope or chousingha Nepal l Tragelaphus spekeiSitatunga or marshbuch Ghana AVES BIRDS RHEIFORMES Rheas Rheidae Rheas UruguayRhea americana (**) Common rhea or nandu, so South American ostrich CICONIIFORMES Wading birds (herons and kin) Ardeidae Herons and bitterns Ardea goliath Goliath heron Ghana No L 231 /38 Official Journal of the European Communities 29 . 8 . 85 Species Country Ciconiidae Storks Bubulcus ibis *  379 Cattle egret (C 1 ) Ghana Casmerodius albus  380 Common or great egret (CI ) Ghana Egretta garzetta Little egret (CI ) Ghana Ephippiorhynchus senegalensis Saddle-billed stork I Ghana Leptoptilos crumeniferus Marabou (adjutant) stork Ghana Hagedashia hagedash Hadada ibis Ghana Lampribis rara Spotted-breasted ibis I Ghana Threskiornis aethiopicus Sacred ibis Ghana Threskiornithidae Ibises and spoonbills ANSERIFORMES Waterfowl Anatidae Ducks, geese and swans GhanaAnatidae spp. (*) (**) [C 1 : Alopochen aegyptiacus Anas querquedula Aythya nyroca] GALLIFORMES Gamebirds or fowl-like birds Cracidae (C 2) (C 2) (C 2) Crax rubra Great curassow Ortalis vetula Penelopina nigra Agelastes meleasrides White-breasted guineafowl Costa Rica, Guatemala Guatemala Guatemala Ghana Guatemala Nepal Phasianidae Pheasants, partridges, quails and peacocks Agriocharis ocellata Tragopan satyra Horned tragopan or pheasant CHARADRIIFORMES Burhinidae Burhinus bistriatus COL UMBIFORMES Pigeons , sandgrouse and dodos Columbidae Pigeons and doves Columbidae spp. (*) (**) (C 1 : Columba livid) All pigeons and doves Guatemala Ghana Mauritius Ghana Nesoenas mayeri = 381 PSITTACIFORMES Parrots and kin Psittacidae Parrots Psittacula krameri (*) 29 . 8 . 85 Official Journal of the European Communities No L 231 /39 Species CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Musophagidae spp. (**) All turacos Ramphastos sulphuratus PICIFORMES Rhamphastidae PASSERIFORMES Song birds or perching birds Muscicapidae Old World flycatchers Country Ghana Guatemala Mauritius Mauritius Uruguay Uruguay Ghana Ghana Bebrornis rodericanus (. . .) brush warbler Tchitrea bourbonnensis = 382 Paradise flycatcher Gubernatrix cristata Green or yellow cardinal Xanthopsarflavus Emberizidae Buntings Icteridae Icterids Fringillidae Finches or New World seedeaters Ploceidae Weaver bird Fringillidae spp. (*) (**) All finches or New World seedeaters Ploceidae spp. All ploceid weaver birds REPTILIA REPTILES TESTUDINATA Chelonians (tortoises, terrapins and turtles) Trionychidae Soft-shelled turtles Pelomedusidae Side-necked turtles Trionyx triunguis Nile soft-shelled turtle Pelomedusa subrufa Helmeted turtle Pelusios spp. Side-necked turtles SERPENTES Colubridae Ghana Ghana Ghana India India India India India India India Atretium schistosum Olive keelback water snake Cerberus rhynchops Dog-faced water snake Natrix picator Checkered keelback water snake Ptyas mucosus Indian rat snake Naja naja Indian cobra Ophiophagus hannah King cobra Vipera russellii Russell's viper Elapidae Viperidae No L 231 /40 Official Journal of the European Communities 29 . 8 . 85 Species Country FLORA PLANTS GNETACEAE Gnetum montanum Nepal MA GNIOLIACEAE Magnolia family Talauma hodgsonii Safan Nepal PAPAVERACEAE Poppy family Meconopsis regia Nepal PODOCARPACEAE Podocarpus family Podocarpus nerifolius Yellow wood Nepal TETRACENTRACEAE Tetracentron spp. Nepal 29. 8 . 85 Official Journal of the European Communities No L 231 /41 ANNEX C LIST OF SPECIES given special treatment by the Community NB: An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations, sub-species or species, of that species or taxon, are already included in Appendix I to the Convention. PART 1 SPECIES REFERRED TO IN ARTICLE 3 ( 1 ) FAUNA MAMMALIA EDENTATA Myrmecophagidae Myrmecophaga tridactyla Tamandm tetradactyla chapadensis PINNIPEDIA Phocidae Mirounga spp. SIRENIA Dugongidae Dugong dugon (*) + 207 Trichechidae PHOLIDOTA Manidae Manis spp. (*) RODENTIA Sciuridae Ratufa spp. CETACEA spp. ( ») (') Trichechus senegalensis PERISSODACTYLA Equidae Equus hemionus (*) = 324 Eqtius zebra hartmannae Tapiridae Tapirus terrestris ARTIODACTYLA Bovidae CARNIVORA Virerridae Cynogale bennetti Eupleres goudotii  321 Fossa fossa Prionodon linsang Antilocapra americana mexicana Capra falconeri (*) (') With the exception of specimens of the species listed in Appendix II to the Convention, and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authorities of Greenland or Denmark. Statement on Article 2 The Council and the Commission state that, in view of the predominantly cultural nature of the making of certain handicraft articles in Greenland from specimens of Cetacea and of the low volume of such activity, it shall not be regarded as predominantly commercial, and that the granting of appropriate export and import licences may therefore be regarded as consistent with the relevant provisions of the Regulation. The management authorities in Denmark will, in consultation with the Commission, monitor such exports and imports, which must not significantly exceed the present low level . No L 231 /42 Official Journal of the European Communities 29 . 8 . 85 AVES SPHENISCIFORMES Spheniscidae Spheniscus demersus GRUIFORMES Gruidae Grus canadensis pratensis Otididae CICONIIFORMES Ardeidae Otis tarda Bubulcus ibis = 379 Casmerodius albus = 380 Egretta garzetta CHARADRIIFORMES Laridae Larus brunnicephalus COL UMBIFORMES Columbidae Columba livia Goura spp. Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus chilensis Phoenicopterus ruber ruber ANSERIFORMES Anatidae Branta ruficollis CUCULIFORMES Musophagidae Tauraco corythaix. Tauraco porphyreolophus = 342 STRIGIFORMES spp. (*) CORACIIFORMES Bucerotidae Aceros narcondami Buceros bicornis (*) Coscoroba coscoroba Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros Cygnus columbianus jankowskii = 334 Alopochen aegyptiacus Anas querquedula Aythya nyroca FALCONIFORMES spp. (*) - 107 GALLIFORMES Phasianidae Argusianus argus Cyrtonyx montezumae mearnsi  108 Cyrtonyx montezumae montezumae Francolinus ochropectus Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense PICIFORMES Picidae Picus squamatusflavirostris PASSERIFORMES Hirundinidae Pseudochelidon sirintarae Paradisaeidae spp. TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata REPTILIA SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidophorus hyperythrus Helodermatidae Heloderma spp. PISCES OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas 29 . 8 . 85 Official Journal of the European Communities No L 231 /43 INSECTA Parnassius apollo Trogonoptera spp, = 356 Troides spp. = 356 LEPIDOPTERA Papilionidae Ornithoptera spp. = 356 FLORA Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis italica Orchis simia Orchis militaris Orchis punctulata Orchis purpurea Orchis saccata Orchis patens Orchis spitzelii Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis laxiflora Aceras anthropophorum Himantoglossum hircinum Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys speculum Ophrys lutea Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Ophrys reinholdii Ophrys cretica Ophrys carmeli Ophrys scolopax Ophrys fuciflora Ophrys arachnitiformis Ophrys tenthredenifera Ophrys apifera Ophrys bombyliflora Corallorhiza trifida Liparis loeselii Microstylis monophyllos Hammarbya paludosa PRIMULACEAE ORCHIDACEAE Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochila Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cucullata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes romanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Platanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Dactylorhiza sambucina Dactylorhiza sulphurea Dactylorhiza incamata Dactylorhiza majalis Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata Dactylorhiza fuchsii Dactylorhiza saccifera Neotinea maculata Traunsteinera globosa Orchis papilionacea Orchis boryi Orchis morio Orchis longicornu Orchis coriophora Cyclamen graecum (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum No L 231 /44 Official Journal of the European Communities 29 . 8 . 85 PART 2 SPECIES REFERRED TO IN ARTICLE 3 ( 2) FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus spp. Felis concolor (*) Felis geoffroyi Felis pajeros Felis partialis (*) Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Lynx lynx Lynx pardinus Felis sylvestris MARSUPIALIA Macropodidae Dendrolagus bennettianus Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus PROBOSCIDEA Elephantidae Loxodonta africana PRIMATES spp. (*) CARNIVORA Canidae Canis lupus (*) Chrysocyon brachyurus Ursidae ARTIODACTYLA Hippopotamidae Choeropsis liberiensis Hippopotamus amphibius Cervidae Pudu mephistophiles Bovidae Ovis ammon (*) Ursus maritimus = 318 Procyonidae Ailurus fulgens Felidae Felis bengalensis (*) AVES ANSERIFORMES Anatidae COLUMBIFORMES Columbidae Gallicolumba luzonicaAnas aucklandica aucklandica Anas aucklandica chlorotis Anas bernieri PSITTACIFORMES spp. (*) - 109 PASSERIFORMES Cotingidae Rupicola spp. Pittidae GALLIFORMES Cracidae Crax rubra Ortalis vetula Penelopina nigra Pitta brachyura nympha Muscicapidae Psophodes nigrogularis GRUIFORMES Rallidae Gallirallus australis hectori REPTILIA TESTUDIANA TA Testudinidae spp. (except for Testudo graeca, Testudo hermanni and Testuda marginata, which are included in part 1 of Annex C) Pelomedusidae CROCODYLIA spp. (*) - 350 SAURIA Gekkonidae Phelsuma spp. Agamidae Uromastyx spp. Erymnochelys madagascariensis = 349 Peltocephalus dumeriliana = 349 Podocnemis spp. 29 . 8 . 85 Official Journal of the European Communities No L 231 /45 Iguanidae Amblyrhynchus cristatus Conolophus spp. Varanidae Varanus spp. (*) SERPENTES Boidae Constrictor constrictor (syn. Boa constrictor) Eunectes spp. Python spp. (*) Eryx jaculus Colubridae Cyclagras gigas = 353 AMPHIBIA ANURA Bufonidae Bufo retiformis ANTHOZOA ANTIPATHARIA spp. FLORA PRIMULACEAE Cyclamen spp.